 1

 2

 3                                        UNITED STATES DISTRICT COURT

 4                                      EASTERN DISTRICT OF CALIFORNIA

 5

 6   DAIRY SOLUTIONS INTERNATIONAL,              )                    Case No. 1:18-cv-00439-SKO
     LIMITED, a New Zealand corporation licensed )
 7   to conduct business in Oregon,              )
                                                 )                    ORDER DIRECTING THE CLERK
 8                          Plaintiff,           )                    OF COURT TO CLOSE THE CASE
                                                 )
 9   v.                                          )
                                                 )
10   ORGANIC PASTURES DAIRY COMPANY )                                 (Doc. 28)
     LLC dba ORGANIC PASTURES DAIRY, a           )
11   California limited liability company,       )
                                                 )
12                          Defendant.
13

14            On April 15, 2019, the parties filed a joint stipulation dismissing the action with prejudice.1

15   (Doc. 28.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.

16   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed

17   with prejudice. Accordingly, the Clerk of Court is directed to close this case.

18
     IT IS SO ORDERED.
19

20   Dated:      April 16, 2019                                                 /s/   Sheila K. Oberto                     .
                                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24   1
       The parties also requested that the Court “retain jurisdiction of this action and over the parties to this Action to entertain
     such further proceedings and to enter such further orders as may be necessary or appropriate to implement and enforce the
25   Settlement Agreement among the parties and to enter and enforce the stipulated Judgment.” (Doc. 28-1 at 2.) The Court
     in its discretion declines the parties’ request. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381 (1994);
26   Camacho v. City of San Luis, 359 F. App’x 794, 798 (9th Cir. 2009). Cf. California Sportfishing Prot. All. v. Agric. Mgmt.
     & Prod. Co., Inc., No. 2:14-cv-02328-KJM-AC, 2016 WL 4796841, at *1 (E.D. Cal. Sept. 14, 2016) (noting that “the court
27   in its discretion typically declines to maintain jurisdiction to enforce the terms of the parties’ settlement agreement,” but
     making “an exception” and retaining jurisdiction where the parties “engaged in significant settlement discussions with the
28   assigned magistrate judge prior to ultimately settling according to terms of their Consent Agreement.”).

29

30
